Exhibit 10.2

ASSIGNMENT, BILL OF SALE AND CONVEYANCE

This Assignment, Bill of Sale and Conveyance (this “Assignment”), dated
effective as of March     , 2012 at 7:00 a.m. Central Time (the “Effective
Time”), is made by TRANS ENERGY, INC., a Nevada corporation with a notice
address of 210 Second Street, St. Marys, WV 26170 (“Assignor”) to AMERICAN SHALE
DEVELOPMENT, INC., a Delaware corporation with a notice address of 210 Second
Street, St. Marys, WV 26170 (“Assignee”).

1. For and in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
further in consideration of the each of the parties hereto executing that
certain Contribution Agreement of even date herewith, Assignor does hereby
GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND DELIVER unto
Assignee, subject to the terms, exceptions and reservations hereof, all of
Assignor’s right, title and interest in and to the following, LESS AND EXCEPT
the Excluded Items (as hereinafter defined) (collectively, the “Properties”):

 

1.1. Each oil, gas and mineral lease described on Exhibit “A” hereto insofar and
only insofar as such leases cover and pertain to all depths below the top of the
Rhinestreet Formation, defined as that geological formation or it stratigraphic
equivalent at 6,682 feet subsurface as depicted on the Baker Hughes, Inc.
Compensated Z-Densilog, Compensated Neutron Log, Digital Spectralog, Gamma Ray
Log, Caliper Log, dated January 23, 2010 as measured from the rig Kelly bushing
at 1,518 feet (elevation) for the Trans Energy, Inc. – Whipkey #2H Well API
#47-051-01320 in Marshall County, Texas (the “Leases”);

 

1.2. All producing, non-producing, shut-in and abandoned oil and gas wells, salt
water disposal wells and injection wells located on the Leases, including the
wells described in Exhibit “B” attached hereto (the “Wells”);

 

1.3. All gathering lines, flowlines and pipelines connected to the Wells or
located on the lands covered by the Leases, and all other personal property,
equipment, fixtures, and improvements located on and appurtenant to the Leases
and lands covered thereby or elsewhere insofar as they are used, held for use or
obtained in connection with the operation of the Leases, the lands covered by
the Leases or the Wells or relate to the production, treatment, sale, or
disposal of oil, gas, natural gas liquids, condensate and related hydrocarbons
or water produced from the Leases, the lands covered by the Leases or the Wells
or attributable thereto;

 

1.4. All presently existing unitization, pooling and/or communitization
agreements, declarations or designations and statutorily, judicially or
administratively created drilling, spacing and/or production units, whether
recorded or unrecorded, insofar as the same are attributable or allocated to any
Lease or Well, and all of the Assignor’s interest in and to the properties
covered or units created thereby which are attributable to any Lease or Well;

 

1.5.

All presently existing oil, casinghead gas and gas sales agreements, operating
agreements, farmout and farmin agreements, pooling agreements, purchase
agreements, exploration agreements, area of mutual interest agreements, exchange
and processing contracts and agreements, partnership and joint venture
agreements and any other

 

- 1 -



--------------------------------------------------------------------------------

  contracts, agreements and instruments insofar as the above agreements cover,
are attributable to or relate to Assignor’s interests in the Leases, Wells or
any interests pooled or unitized with any Lease or other Properties, including
those contracts and agreements (collectively, the “Contracts”) described on
Exhibit “C” attached hereto;

 

1.6. All oil, condensate, gas, casinghead gas and other liquid or gaseous
hydrocarbons (collectively, “Hydrocarbons”) in, on, under or produced from any
Lease, Well or any interests pooled or unitized with any Lease from and after
the Effective Time;

 

1.7. All easements, permits, licenses, servitudes, rights of way, surface use
agreements, and all other rights and appurtenances situated on or used in
connection with any Lease, Well or any interests pooled or unitized with any
Lease;

 

1.8. To the extent the same are assignable or transferable, and further to the
extent the same are related to any of the Properties, all of the Assignor’s
interests in and to all orders, licenses, authorizations, permits and similar
rights and interests, subject to the rights of third parties;

 

1.9. All files, records and data (including electronic data), including lease
files, land files, abstracts, title files (including title opinions), and other
information in the possession of the Assignor or its affiliates or copies
thereof specifically related to any Lease, Well or other Property, and all
rights relating thereto.

It is the intent of the Assignor to convey and this Assignment hereby conveys to
Assignee, subject to the exceptions, reservations and conditions herein
contained, all of Assignor’s right, title, and interest, from and after the
Effective Time, in and to the Properties, regardless of the omission of any
lease or leases, errors in description, any incorrect or misspelled names or any
transcribed or incorrect recording references.

2. Assignor specifically excepts from this Assignment and reserves unto itself
the following (collectively, the “Excluded Items”):

 

2.1. All formation documents, resolutions and similar governance documents of
Assignor;

 

2.2. Any existing or future refund of taxes or expenses borne by Assignor or
Assignor’s predecessors in title attributable to the period prior to the
Effective Time unless the Assignee is responsible for any liability relating to
such costs, taxes or expenses;

 

2.3. All rights and interests of Assignor (i) under any policy or agreement of
insurance or indemnity (including, without limitation, any rights, claims or
causes of action of Assignor against third parties under any indemnities or hold
harmless agreements and any indemnities received in connection with Assignor’s
prior acquisition of any of the Properties) to the extent and only to the extent
such rights and interests relate to the ownership of the Properties prior to the
Effective Time; or (ii) under any bond;

 

2.4. All audit rights arising under any of the applicable Contracts or otherwise
with respect to the Properties and any period prior to the Effective Time or to
any of the Excluded Items;

 

2.5. All claims of Assignor for refunds with respect to (i) any taxes
attributable to any period prior to the Effective Time, (ii) income taxes or
franchise taxes or (iii) any taxes attributable to the Excluded Items;

 

-2-



--------------------------------------------------------------------------------

2.6. All documents and instruments of Assignor that may be protected by an
attorney-client privilege, and all data that cannot be disclosed to Assignee as
a result of confidentiality arrangements under agreements with third parties;

 

2.7. Any personal property and equipment necessary for Assignor in Assignor’s
capacity as Contract Operator under that certain Contract Operator Agreement of
even date herewith by and between Assignor and Republic Energy Operating, LLC;

 

2.8. The formations, intervals, strata and depths covered by the Leases from the
surface down to the top of the Rhinestreet Formation (as defined in Section 1.1
above), along with any wells, facilities, equipment, pipelines, rights-of-way,
and contracts pertaining to such formations, intervals, strata and depths; and

 

2.9. The items described in Exhibit “D” attached hereto.

TO HAVE AND TO HOLD all and singular such Properties together with all rights,
titles, interests, estates, remedies, powers and privileges thereunto
appertaining unto Assignee and Assignee’s successors and assigns forever.

3. Assignor does hereby bind itself, its successors and assigns, to warrant and
forever defend title to the interests in the Leases unto Assignee, Assignee’s
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same or any part thereof, by, through or under Assignor, but not
otherwise. Except as provided in the preceding sentence, Assignor makes no, and
expressly disclaims and negates any, warranty or representation, express,
implied, statutory or otherwise, with respect to Assignor’s right, title or
interest to any of the Properties. The foregoing notwithstanding, Assignor
hereby assigns to Assignee all rights of substitution and subrogation in and to
all of the rights, claims and causes of action on warranties Assignor may have
against any preceding owners of the Properties, to the extent Assignor may
legally transfer such rights.

4. Assignee assumes and agrees to fulfill, perform, pay and discharge (or cause
to be fulfilled, performed, paid or discharged) all of the obligations related
to the Properties. Assignee is taking the Properties subject to the terms of the
Leases and Contracts, and hereby assumes and agrees (in each case) to fulfill,
perform, pay and discharge all of Assignor’s obligations thereunder.

5. The equipment and other personal property included in the Properties are
assigned “AS IS, WHERE IS” WITH ALL FAULTS, AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF CONDITION, QUALITY,
SUITABILITY, DESIGN, MARKETABILITY, INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS ARE HEREBY
DISCLAIMED.

6. In addition to this Assignment, Assignor shall execute, acknowledge, and
deliver to Assignee, in a timely manner and without further consideration, any
documents or instruments that Assignee may reasonably require, including,
without limitation, further assignments or conveyances required by any state or
federal authority, deeds and consents to further evidence the assignment and
conveyance of the Properties by Assignor to Assignee, or for otherwise carrying
out the purposes of that certain Contribution Agreement of even date herewith by
and among Assignor and Assignee (the “Contribution Agreement”).

 

-3-



--------------------------------------------------------------------------------

7. This Assignment is delivered pursuant to, and hereby made subject to, the
terms and conditions of the certain Contribution Agreement. In the event that
any provision of this Assignment conflicts with, or is construed to conflict
with, any provision of the Contribution Agreement, the provisions of the
Contribution Agreement shall be deemed controlling to the extent of such
conflict.

8. This Assignment may be executed in multiple counterparts, each of which will
be an original instrument, but all of which will constitute one assignment.

9. This Assignment shall bind and inure to the benefit of Assignor and Assignee
and their respective successors and assigns.

10. To facilitate recording or filing of this Assignment, the counterpart to be
recorded in a given county may contain only that portion of the exhibits that
describe Properties located in that county. Assignor, on the one hand, and
Assignee, on the other hand, have each retained a counterpart of this Assignment
with complete exhibits.

[Remainder of page intentionally blank; signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this instrument on the date of
the acknowledgments annexed hereto, but effective for all purposes as of the
Effective Time.

 

ASSIGNOR:

TRANS ENERGY, INC.,

a Nevada corporation

By:  

 

  John G. Corp, President ASSIGNEE:

AMERICAN SHALE DEVELOPMENT, INC.,

a Delaware corporation

By:  

 

  John G. Corp, President

Upon recording, return to:

American Shale Development, Inc.

210 Second Street

St. Marys, WV 26170

 

[Signature Page to Assignment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

 

STATE OF WEST VIRGINIA    )       )                § COUNTY OF PLEASANTS    )   

This instrument was acknowledged before me on this      day of February, 2012,
by John G. Corp, as President of Trans Energy, Inc., a Nevada corporation, on
behalf of such corporation.

 

 

Notary Public

My Commission Expires:

Commission Number:

 

STATE OF WEST VIRGINIA    )       )                § COUNTY OF PLEASANTS    )   

The foregoing instrument was acknowledged before me this      day of February,
2012, by John G. Corp, as                      of American Shale Development,
Inc., a Delaware corporation, on behalf of such corporation.

 

 

Notary Public

My Commission Expires:

Commission Number:

 

[Acknowledgments to Assignment]



--------------------------------------------------------------------------------

Exhibit “A”

[Leases]

 

[Exhibit “A” to Assignment]



--------------------------------------------------------------------------------

Exhibit “B”

[Wells]

 

[Exhibit “B” to Assignment]



--------------------------------------------------------------------------------

Exhibit “C”

[Contracts]

 

[Exhibit “C” to Assignment]



--------------------------------------------------------------------------------

Exhibit “D”

[Excluded Items]

 

[Exhibit “D” to Assignment]